Citation Nr: 1410288	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, now styled as degenerative disc disease (DDD) of the lumbar spine with left lower extremity radiculopathy.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy. 

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for nonspecific ligamentous strain of the right knee, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy.

5. Entitlement to service connection for a degenerative joint disease (DJD) of the right ankle, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy.

6. Entitlement to service connection for DJD of the left ankle, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	James E. Connor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1995. These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration. In October 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

At the Veteran's October 2012 hearing, his attorney alleged that the RO's June 1995 rating decision that denied his original claims for service connection for heart and low back disorders was the product of clear and unmistakable error (CUE). An unappealed rating decision, in this case, the June 1995 RO rating decision, may only become final in the absence of CUE. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013). To date, the RO has not had the opportunity to consider whether its unappealed June 1995 rating decision contained CUE.

The Veteran's challenge to the June 1995 RO rating decision is thus inextricably intertwined with the current issues of whether new and material evidence has been received to reopen claims for service connection for a heart disorder and DDD of the lumbar spine with left lower extremity radiculopathy because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the Board finds it necessary to defer consideration of the currently perfected claims until the RO adjudicates, in the first instance, the Veteran's CUE challenge. See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issues of whether new and material evidence has been received to reopen claims of service connection for a heart disorder and DDD of the lumbar spine with left lower extremity radiculopathy, and the issues of service connection for a left knee disorder, nonspecific ligamentous strain of the right knee, and DJD of the right and left ankles, all to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy, addressed in the REMAND portion of the decision below, are REMANDED to the RO.


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied the claims for service connection for a left knee disorder and nonspecific ligamentous strain of the right knee; the Veteran did not appeal.

2. The evidence received since the February 2004 RO decision related to the claims for service connection for a left knee disorder and nonspecific ligamentous strain of the right knee is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The February 2004 RO decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302 (2013).

2. New and material evidence has been received to reopen the claims for service connection for a left knee disorder and nonspecific ligamentous strain of the right knee. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

The February 2004 RO rating decision denied the claim for service connection for a left knee disorder and nonspecific ligamentous strain of the right knee on the basis that neither knee condition was incurred in or was aggravated by service. Within one year of the RO's February 2004 rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see also Buie, 24 Vet. App. 242, at 251-52. As such, the February 2004 RO rating decision became final. 

The relevant evidence of record at the time of the February 2004 RO rating decision included the Veteran's service treatment records and reports of VA examinations. Since that time, relevant additional evidence, to include VA treatment records and the Veteran's hearing testimony, has been added to the claims file.

There is evidence, in the form of an August 2010 active problem list in VA treatment records indicating that the Veteran has osteoarthritis of the knee. The particular knee was not listed. At the time of the Veteran's October 2012 hearing, he asserted that his bilateral knee disorders were secondary to his low back disorder, as such changed his posture and gait. This testimony is new.  In determining that the evidence submitted since the February 2004 RO rating decision is both new and material, the Board takes cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 


ORDER

New and material evidence having been received; the claims for service connection for a left knee disorder and nonspecific ligamentous strain of the right knee are reopened.

REMAND

As discussed above, in the Introduction section of this decision, the Board finds it necessary to defer consideration of the currently perfected issues of whether new and material evidence has been received to reopen previously denied claims for service connection for a heart disorder and DDD of the lumbar spine with left lower extremity radiculopathy. On remand, the RO should adjudicate the Veteran's October 2012 CUE challenge to the June 1995 RO rating decision.

As to the claims for service connection for a left knee disorder, nonspecific ligamentous strain of the right knee, and DJD of the right and left ankles, all to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy, additional development is required.

The Veteran, during VA treatment in December 2010, reported that he had been denied disability benefits from the Social Security Administration (SSA). The most recent VA treatment records currently associated with the claims file are dated in July 2011. On remand, the RO should obtain and associate with the claims file the Veteran's SSA records and updated VA treatment records. 

It is not clear if the Veteran's current left knee disorder, if any, his ligamentous strain of the right knee, or his DJD of the right and left ankles are related to any aspect of service, or to his DDD of the lumbar spine with left lower extremity radiculopathy. On remand, the RO should afford the Veteran a sufficient VA examination to determine the etiology of such disorders.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of CUE in the RO's June 1995 rating decision that denied service connection for heart and low back disorders. Then, if appropriate, reconsider the currently perfected issues of whether new and material evidence has been received to reopen previously denied claims for service connection for a heart disorder and DDD of the lumbar spine with left lower extremity radiculopathy.

2. Obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, to include any treatment records upon which SSA based its decision. Any and all responses, including negative responses must be added to the claims file. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain and associate with the claims file all updated VA treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, dated from July 2011 to the present. Any and all responses, including negative responses must be added to the claims file. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disorder, if any, his ligamentous strain of the right knee, and his DJD of the right and left ankle. 

(a) The examiner should specifically state if the Veterna has a left knee disorder, specifically to include osteoarthritis or any form of arthritis, and if so, opine as to whether it is at least as likely as not that the Veteran's left knee disorder, if any, was incurred in service, or is otherwise related to service. 

If arthritis of the left knee is present, the examiner should opine as to whether it is at least as likely as not that such was manifest to a compensable degree within one year of separation from service, by January 1996.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's ligamentous strain of the right knee, or any other disorder of the right knee, specifically including osteoarthritis or any other form of arthritis, was incurred in service, or is otherwise related to service, including the Veteran's in-service September 1995 contusion of the right knee. 

If arthritis of the right knee is present, the examiner should opine as to whether it is at least as likely as not that such was manifest to a compensable degree within one year of separation from service, by January 1996.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's DJD of the right and left ankles, or any other disorder of the ankles, was incurred in service, or is otherwise related to service, including the Veteran's in-service October 1990 right ankle sprain and February 1992 and December 1994 left ankle sprains. 

The examiner should also opine as to whether it is at least as likely as not that DJD of the right and left ankles was manifest to a compensable degree within one year of separation from service, by January 1996.

(d) The examiner should opine as to whether it is at least as likely as not that any left knee disorder, ligamentous strain of the right knee, or any other right knee disorder, DJD of the right and left ankles, or any other ankle disability, are proximately due to, the result of, his DDD of the lumbar spine with left lower extremity radiculopathy.

(e) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that any left knee disorder, ligamentous strain of the right knee, or any other right knee disorder, DJD of the right and left ankles, or any other ankle disability, have been aggravated, made permanently worse beyond the natural progression of the disease, by his DDD of the lumbar spine with left lower extremity radiculopathy.

In this regard, the examiner should consider the Veteran's statements regarding his lay observable symptoms related to his knees and ankles, both during and subsequent to service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: To the extent possible, the requested opinions on aggravation should assess the level of severity of the knees and ankles both before and after the aggravating effects of the DDD of the lumbar spine with left lower extremity radiculopathy deemed as an aggravating factor, if any.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand. If it is deficient in any manner, corrective procedures must be implemented. 

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims for service connection for a left knee disorder, nonspecific ligamentous strain of the right knee, and DJD of the right and left ankles, all to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy, considering any additional evidence added to the record. In this regard, ensure that the raised issue of CUE in the RO's June 1995 rating decision is initially adjudicated. If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination that may be requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


